Citation Nr: 1510758	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  07-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Jennifer C. Vermillion, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in Waco, Texas in November 2009.  This transcript has been associated with the file.  The Veteran was informed in August 2013 that the Judge who held this hearing had retired.  In September 2013 the Veteran responded that he did not want an additional hearing and that his claims should be decided based on the evidence of record. 

The case was remanded to the RO in June 2009, January 2010, and July 2011.  In November 2013, the Board denied service connection for diabetes and a colon disorder.  The Veteran appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted the partial joint motion for remand filed by representatives for both parties, vacating the portion of the Board's decision which denied service connection for diabetes, and remanded that claim to the Board for further proceedings consistent with the joint motion.  The parties specified that the portion of the November 2013 Board decision which denied service connection for a colon disorder was not to be disturbed; that issue is no longer before the Board.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to fulfil the directives of the partial joint motion for remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed diabetes.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Dallas, Texas VA Medical Center (VAMC) dating from May 2012 through the present.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file or e-folder, forward the claims file to the physician that conducted the March 2010 VA examination and wrote the September 2011 supplemental opinion for diabetes, if available, for another supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

As requested by the joint motion, the examiner must provide an opinion as to whether the Veteran's diabetes is related to in-service treatment with rectal hydrocortisone.  

As specified by the joint motion, in rendering this opinion, the examiner MUST address the following specific items of evidence:

* Internet article accessed in October 2009 which states that "[a]bsorption studies in ulcerative colitis patients have shown up to 50% absorption of hydrocortisone administered as Hydrocortisone Rectal Suspension, USP," and "prolonged use presumably may cause systemic reactions associated with oral dosage forms."
* Internet article accessed in October 2009 which notes that oral hydrocortisone can cause diabetes.

In accordance with the joint motion, the examiner MUST specifically address the internet article statements regarding the absorption rate of rectal hydrocortisone, the statement that long-term use of rectal hydrocortisone may cause the same systemic reactions as oral hydrocortisone, and whether one of those "systemic reactions" may be the development of diabetes.  For the examiner's reference, the specific internet articles provided by the Veteran are currently located at the top of volume 2 of the physical claims file.

The examiner's attention is additionally drawn to the following specific item of evidence:

* January 2015 letter from A.J.U., FNP-BC, which indicates that it is as likely as not that the rectal suppositories containing hydrocortisone previously administered to the Veteran either caused and/or aggravated his diabetes.

The examiner must provide a complete explanation for his opinion(s), based on his clinical experience, medical expertise, and established medical principles.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




